Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brad A. Shepers on 11 January 2022.

The claims have been amended as follows: 

1.         (Currently Amended) A door handle configured for mounting to a door, the door handle comprising:           a front portion coupled to a rear portion that together define an internal chamber;
               a light source positioned in the internal chamber with the rear portion of the door handle located between the light source and the door; and
               a window pattern defined by the rear portion of the door handle, the window pattern projecting a light pattern onto a surface, the light pattern including at least one darkened region and at least one lighted region the window pattern including at least one opaque region and at least one transparent or translucent region, the at least one darkened region corresponding to the at least one opaque region and the at least one lighted region corresponding to the at least one transparent or translucent region.

16.          (Currently Amended) A method, comprising:
               projecting a light pattern from a light source positioned in an internal chamber defined between a front portion and a rear portion of a door handle, the light pattern including at least one darkened region and at least one lighted region;
               wherein the projecting comprises passing light through a window pattern defined by [a] the rear portion of the door handle, the rear portion of the door handle located between the light source and a door;
               wherein the window pattern comprises at least one opaque region corresponding to the at least one darkened region; and
               wherein the window pattern comprises at least one transparent or translucent region corresponding to the at least one lighted region.



Allowable Subject Matter
Claims 1-5, 15-16, 18-20, 26-32 and 35-41 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a door handle with a front and rear portion defining a chamber in which a light source is disposed and the rear portion that defines a window pattern that projects a light pattern on the door where the rear portion is between the door and light source.  The window pattern having an opaque region and a transparent or translucent region corresponding to the darkened region and lighted region of the lighted pattern. 

Gazard (U.S. Pat. 6,729,740) and Levermore (U.S. PG Publication No.  2013/0070440) discloses an illuminated door handle that is seen to project a light pattern on a door. However, the cited reference fail to individually disclose, or suggest when combined, a rear portion and front portion de3fining an interior chamber where the rear portion defines a window pattern with opaque and transparent regions.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a rear portion of a door handle that has a window pattern in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875